Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/646,642 filed on October 25, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Drawings
5.	The objections on drawings have been withdrawn per the applicant response dated on 10/25/2021.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (2013/0299965 A1) in view of Lee et al. (2013/0069221 A1).
Regarding independent claim 1, Gandhi teaches a semiconductor element mounting structure (Fig. 1D, 6), comprising:
a semiconductor element (150, ¶71) comprising an element electrode (112), and a substrate (151, ¶71) comprising a substrate electrode (140) that is provided on a surface facing the semiconductor element (150) at a position facing the element electrode (112), the semiconductor element (150) and the substrate (151) being connected via the element electrode (112) and the substrate electrode (140), wherein:
one of the element electrode (112) or the substrate electrode is a first protruding electrode (see Fig. 1D) comprising a solder layer (130) at a tip portion thereof,
the other of the element electrode or the substrate electrode (140) is a first electrode pad (112),
at least one further semiconductor element (152, ¶98, see Fig. 6, ¶13) provided at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151), the at least one further 4semiconductor element (152) being layered in a state such that each semiconductor element (152, 150) is connected via an element electrode (112), wherein:
one of an element electrode (see figure below, E1) of the semiconductor element (150) provided at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151) or an element electrode (112) of the other further semiconductor element (152) is a second protruding electrode comprising a solder layer at a tip portion (see figure below) thereof,
the other of the element electrode (see figure below 112) of the semiconductor element (150) provided at an opposite side of the semiconductor element (E1) from the side facing the substrate (151) or the element electrode (112) of the other further semiconductor element (152) is a second electrode pad (see figure below),

    PNG
    media_image1.png
    354
    590
    media_image1.png
    Greyscale

Gandhi is explicitly does not show wherein the substrate electrode comprising one or more metal protrusions on a surface thereof,
the one or more metal protrusions of the first electrode pad extend into the solder layer of the first protruding electrode, and
a bottom area of each of the one or more metal protrusions of the first electrode pad is 75% or less with respect to a maximum cross-sectional area of the solder layer of the first protruding electrode; and
the other further semiconductor element comprising one or more metal protrusions of the second electrode pad extend into the solder layer of the second protruding electrode, and
a bottom area of each of the one or more metal protrusions of the second electrode pad is 75% or less with respect to a maximum cross-sectional area of the solder layer of the second protruding electrode.
Lee et al. teaches wherein (Figs. 9a-9b) the substrate electrode (198) comprising one or more metal protrusions (208) on a surface thereof, the one or more metal protrusions (208) extend into the solder layer (212) of the first protruding electrode (138); and repetition process applied with the second protruding electrode.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching of having the protruding portion as taught by Lee et al. and modify the semiconductor element of Gandhi, in order to form contact pads and establish electrical connections to the circuits on active surface of the semiconductor wafer (¶48).
Gandhi or Lee et al. shows wherein (Fig. 1D, 6 or Fig. 9c, respectively) the bottom area of each of the one or more metal protrusions of the first electrode pad has a certain percentage of area with respect to a maximum cross-sectional area of the solder layer of the first protruding electrode or second protruding electrode.
However, Gandhi or Lee et al. does not specifically disclose the bottom area of each of the one or more metal protrusions of the first electrode pad is 75% or less with respect to a maximum cross-sectional area of the solder layer of the first protruding electrode.
It would have been obvious to select the ratio/relationship between the metal protrusion and solder layer with respect to maximum cross-sectional area, so that the relationship to be within the quoted range of 75% or less, to optimize the result effective variable in order to improve package size, such as miniature of the packaged device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed ratio/relationship or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratio/relationship or upon another variable recited in a claim, the Applicant must show that the chosen ratio/relationship is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 3, Gandhi and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Gandhi explicitly does not show wherein a shape of each of the one or more metal protrusions of the substrate electrode is a cylindrical column or a rectangular parallelepiped.
Lee et al. teaches wherein (Fig. 9a) a shape of each of the one or more metal protrusions (208, ¶95) of the substrate electrode is a cylindrical column or a rectangular parallelepiped (see cross-section of 208 in Fig. 9a shaped as rectangular).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the protruding metal electrode as taught by Lee et al. and modify with metal protrusion of Gandhi, in order to form joining and establishing electrical connections between the semiconductor element and the substrate. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using metal protrusion layer is known to forming the bonding and improve thermal stability, good electrical characteristics.
Regarding claim 4, Gandhi and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Gandhi teaches wherein (Fig. 6), each of the one or more metal protrusions has a shape wherein at least two cylindrical columns (see figure below) or rectangular parallelepipeds are stacked in a height direction.

    PNG
    media_image2.png
    390
    534
    media_image2.png
    Greyscale

Regarding claim 5, Gandhi and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Lee et al. shows wherein (Figs. 8h-8i) each of the one or more metal protrusions (208) is formed by photoresist layer/etching process and deposition process (¶91-93).
The language, term, or phrase "photolithographically formed”, is directed towards the process of forming a metal protrusion layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "photolithographically formed”, only requires for forming the metal protrusion layer, which does not distinguish the invention from [Figs. 8h-8i of Lee et al.], who teaches the structure as claimed.
Regarding claim 6, Gandhi and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
The combination of Gandhi and Lee et al. shows wherein obtained by temporarily fixing the semiconductor element (150, Gandhi, Fig. 1D) and the substrate (151) in a state wherein at least a portion of the one or more metal protrusions (208, Fig. 9a, Lee et al.) of the first electrode pad (140, Gandhi, Fig. 1D) is extended into the solder layer (130, Gandhi, Fig. 1D) of the first protruding electrode (112) by pressurization, and melting (by thermal compression, ¶87) the solder layer (130 solder) of the first protruding electrode (112) by thermal compression (¶87) to connect the element electrode (124) and the substrate electrode (140).
The language, term, or phrase "by pressurization" and “melting”, is directed towards the process of forming a bonding between the semiconductor element and the substrate. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "by pressurization" and “melting”, only require a bonding between the semiconductor element and the substrate, which does not distinguish the invention from [Fig. 1D, Gandhi and Fig. 9c, Lee et al.], who teaches the structure as claimed.
Regarding independent claim 7, Gandhi teaches a combination of a semiconductor element and a substrate (Fig. 1D, 6), comprising:
the semiconductor element (150, ¶71) comprising an element electrode (112), and the substrate (151, ¶71) comprising a substrate electrode (140) that is provided on a surface facing the semiconductor element (150) at a position facing the element electrode (112), wherein:
one of the element electrode (112) or the substrate electrode is a protruding electrode (see Fig. 1D) comprising a solder layer (130) at a tip portion thereof,
the other of the element electrode or the substrate electrode (140) is an electrode pad (112),
at least one further semiconductor element (152, ¶98, see Fig. 6, ¶13) provided facing the semiconductor element (150) at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151), wherein:
one of an element electrode (see figure below, E1) of the semiconductor element (150) provided at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151) or an element electrode (112) of the other further semiconductor element (152) is a second protruding electrode comprising a solder layer at a tip portion (see figure below) thereof,
the other of the element electrode (see figure below 112) of the semiconductor element (150) provided at an opposite side of the semiconductor element (E1) from the side facing the substrate (151) or the element electrode (112) of the other further semiconductor element (152) is a second electrode pad (see figure below), 
    PNG
    media_image1.png
    354
    590
    media_image1.png
    Greyscale

Gandhi is explicitly does not show wherein the substrate electrode comprising one or more metal protrusions on a surface thereof, and
a bottom area of each of the one or more metal protrusions is 75% or less with respect to a maximum cross-sectional area of the solder layer of the protruding electrode; and the other further semiconductor element comprising one or more metal protrusions on a surface thereof, and a bottom area of each of the one or more metal protrusions of the second electrode pad is 75% or less with respect to a maximum cross-sectional area of the solder layer of the second protruding electrode.
Lee et al. teaches wherein (Figs. 9a-9b) the substrate electrode (198) comprising one or more metal protrusions (208) on a surface thereof; and repetition process applied with the second protruding electrode.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching of having the protruding portion as taught by Lee et al. and modify the semiconductor element of Gandhi, in order to form contact pads and establish electrical connections to the circuits on active surface of the semiconductor wafer (¶48).
Gandhi or Lee et al. shows wherein (Fig. 1D, 6 or Fig. 9c, respectively) the bottom area of each of the one or more metal protrusions has a certain percentage of area with respect to a maximum cross-sectional area of the solder layer of the first protruding electrode or second protruding electrode.
However, Gandhi or Lee et al. does not specifically disclose the bottom area of each of the one or more metal protrusions of the first electrode pad is 75% or less with respect to a maximum cross-sectional area of the solder layer of the first protruding electrode.
It would have been obvious to select the ratio/relationship between the metal protrusion and solder layer with respect to maximum cross-sectional area, so that the relationship to be within the quoted range of 75% or less, to optimize the result effective variable in order to improve package size, such as miniature of the packaged device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed ratio/relationship or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratio/relationship or upon another variable recited in a claim, the Applicant must show that the chosen ratio/relationship is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding independent claim 8, Gandhi teaches a semiconductor element mounting structure (Fig. 1D, 6), comprising:
a semiconductor element (150, ¶71) comprising an element electrode (112), and a substrate (151, ¶71) comprising a substrate electrode (140) that is provided on a surface facing the semiconductor element (150) at a position facing the element electrode (112), the semiconductor element (150) and the substrate (151) being connected via the element electrode (112) and the substrate electrode (140),
wherein:
one of the element electrode (112) or the substrate electrode is a first protruding electrode (see Fig. 1D) comprising a solder layer (130) at a tip portion thereof,
the other of the element electrode or the substrate electrode (140) is a first electrode pad (112),
the one or more metal protrusions of the first electrode pad extend into the solder layer of the first protruding electrode, and
at least one further semiconductor element (152, ¶98, see Fig. 6, ¶13) provided at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151), the at least one further 4semiconductor element (152) being layered in a state such that each semiconductor element (152, 150) is connected via an element electrode (112), wherein:
one of an element electrode (see figure below, E1) of the semiconductor element (150) provided at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151) or an element electrode (112) of the other further semiconductor element (152) is a second protruding electrode comprising a solder layer at a tip portion (see figure below) thereof,
the other of the element electrode (see figure below 112) of the semiconductor element (150) provided at an opposite side of the semiconductor element (E1) from the side facing the substrate (151) or the element electrode (112) of the other further semiconductor element (152) is a second electrode pad (see figure below),

    PNG
    media_image1.png
    354
    590
    media_image1.png
    Greyscale

Gandhi is explicitly does not show wherein the substrate electrode comprising one or more metal protrusions on a surface thereof, the one or more metal protrusions of the first electrode pad extend into the solder layer of the first protruding electrode, and a bottom area of each of the one or more metal protrusions of the first electrode pad is 75% or less with respect to an area of the first electrode pad; and
the other further semiconductor element comprising one or more metal protrusions of the second electrode pad extend into the solder layer of the second protruding electrode, a bottom area of each of the one or more metal protrusions of the second electrode pad is 75% or less with respect to an area of the second electrode pad.
Lee et al. teaches wherein (Figs. 9a-9b) the substrate electrode (198) comprising one or more metal protrusions (208) on a surface thereof, the one or more metal protrusions (208) extend into the solder layer (212) of the first protruding electrode (138); and repetition process applied with the second protruding electrode.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching of having the protruding portion as taught by Lee et al. and modify the semiconductor element of Gandhi, in order to form contact pads and establish electrical connections to the circuits on active surface of the semiconductor wafer (¶48).
Gandhi or Lee et al. shows wherein (Fig. 1D, 6 or Fig. 9c, respectively) the bottom area of each of the one or more metal protrusions of the first electrode pad has a certain percentage of area with respect to the first electrode pad or second electrode pad.
However, Gandhi or Lee et al. does not specifically disclose the bottom area of each of the one or more metal protrusions of the first electrode pad is 75% or less with respect to an area of the first electrode pad or second electrode pad.
It would have been obvious to select the ratio/relationship between the metal protrusion and first/second electrode pad (s) with respect to an area, so that the relationship to be within the quoted range of 75% or less, to optimize the result effective variable in order to improve package size, such as miniature of the packaged device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed ratio/relationship or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratio/relationship or upon another variable recited in a claim, the Applicant must show that the chosen ratio/relationship is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 10, Gandhi and Lee et al. teach all of the limitations of claim 8 from which this claim depends.
Gandhi explicitly does not show wherein a shape of each of the one or more metal protrusions is a cylindrical column or a rectangular parallelepiped.
Lee et al. teaches wherein (Fig. 9a) a shape of each of the one or more metal protrusions (208, ¶95) is a cylindrical column or a rectangular parallelepiped (see cross-section of 208 in Fig. 9a shaped as rectangular).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Lee et al. and modify the shape of metal protrusion layer of Masumoto et al., in order to form joining and establishing electrical connections between the semiconductor element and the substrate. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using metal protrusion layer is known to forming the bonding and improve thermal stability, good electrical characteristics.
Regarding claim 11, Gandhi and Lee et al. teach all of the limitations of claim 8 from which this claim depends.
Gandhi teaches wherein (Fig. 6), each of the one or more metal protrusions has a shape wherein at least two cylindrical columns (see figure below) or rectangular parallelepipeds are stacked in a height direction.

    PNG
    media_image2.png
    390
    534
    media_image2.png
    Greyscale

Regarding claim 12, Gandhi and Lee et al. teach all of the limitations of claim 8 from which this claim depends.
Lee et al. shows wherein (Figs. 8h-8i) each of the one or more metal protrusions (208) is formed by photoresist layer/etching process and deposition process (¶91-93).
The language, term, or phrase "photolithographically formed”, is directed towards the process of forming a metal protrusion layer. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "photolithographically formed”, only requires for forming the metal protrusion layer, which does not distinguish the invention from [Figs. 8h-8i of Lee et al.], who teaches the structure as claimed.
Regarding claim 13, Gandhi and Lee et al. teach all of the limitations of claim 8 from which this claim depends.
The combination of Gandhi and Lee et al. shows wherein, obtained by temporarily fixing the semiconductor element (150, Gandhi, Fig. 1D) and the substrate (151) in a state wherein at least a portion of the one or more metal protrusions (208, Fig. 9a, Lee et al.) of the first electrode pad (140, Gandhi, Fig. 1D) is extended into the solder layer (130, Gandhi, Fig. 1D) of the first protruding electrode (112) by pressurization, and melting (by thermal compression, ¶87) the solder layer (130 solder) of the first protruding electrode (112) by thermal compression (¶87) to connect the element electrode (124) and the substrate electrode (140).
The language, term, or phrase "by pressurization" and “melting”, is directed towards the process of forming a bonding between the semiconductor element and the substrate. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise. The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference. The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
As such, the language "by pressurization" and “melting”, only require a bonding between the semiconductor element and the substrate, which does not distinguish the invention from [Fig. 1D, Gandhi and Fig. 9c, Lee et al.], who teaches the structure as claimed.
Regarding independent claim 14, Gandhi teaches a combination of a semiconductor element and a substrate (Fig. 1D, 6), comprising:
the semiconductor element (150, ¶71) comprising an element electrode (112), and the substrate (151, ¶71) comprising a substrate electrode (140) that is provided on a surface facing the semiconductor element (150) at a position facing the element electrode (112), wherein:
one of the element electrode (112) or the substrate electrode is a protruding electrode (see Fig. 1D) comprising a solder layer (130) at a tip portion thereof,
the other of the element electrode or the substrate electrode (140) is an electrode pad (112),
at least one further semiconductor element (152, ¶98, see Fig. 6, ¶13) provided facing the semiconductor element (150) at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151), wherein:
one of an element electrode (see figure below, E1) of the semiconductor element (150) provided at an opposite side (upper side) of the semiconductor element (150) from the side facing the substrate (151) or an element electrode (112) of the other further semiconductor element (152) is a second protruding electrode comprising a solder layer at a tip portion (see figure below) thereof,
the other of the element electrode (see figure below 112) of the semiconductor element (150) provided at an opposite side of the semiconductor element (E1) from the side facing the substrate (151) or the element electrode (112) of the other further semiconductor element (152) is a second electrode pad (see figure below), 
    PNG
    media_image1.png
    354
    590
    media_image1.png
    Greyscale

Gandhi is explicitly does not show wherein the substrate electrode comprising one or more metal protrusions on a surface thereof, and
a bottom area of each of the one or more metal protrusions is 70% or less with respect to an area of the electrode pad; and the other further semiconductor element comprising one or more metal protrusions on a surface thereof, and a bottom area of each of the one or more metal protrusions of the second electrode pad is 70% or less with respect to an area of the second electrode.
Lee et al. teaches wherein (Figs. 9a-9b) the substrate electrode (198) comprising one or more metal protrusions (208) on a surface thereof; and repetition process applied with one or more metal protrusions on a surface thereof, for the other further semiconductor element.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching of having the protruding portion as taught by Lee et al. and modify the semiconductor element of Gandhi, in order to form contact pads and establish electrical connections to the circuits on active surface of the semiconductor wafer (¶48).
Gandhi or Lee et al. shows wherein (Fig. 1D, 6 or Fig. 9c, respectively) a bottom area of each of the one or more metal protrusions has a certain percentage of area with respect to an area the electrode pad or the second electrode pad.
However, Gandhi or Lee et al. does not specifically disclose the bottom area of each of the one or more metal protrusions of the first electrode pad is 70% or less with respect to an area of the first electrode or the second electrode pad.
It would have been obvious to select the ratio/relationship between the metal protrusion with respect to a cross-sectional area of the electrode pad or a cross-sectional area of the second electrode pad, so that the relationship to be within the quoted range of 70% or less, to optimize the result effective variable in order to improve package size, such as miniature of the packaged device. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed ratio/relationship or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratio/relationship or upon another variable recited in a claim, the Applicant must show that the chosen ratio/relationship is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
11.	It has been acknowledged that the applicant amended claims 1, 7-8, 14, and cancelled claims 2, 9 per the response dated on 10/25/2021.
Applicant’s arguments with respect to the claims have been carefully reviewed and are moot due to new grounds of rejection in the current office action above.
  
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819